Citation Nr: 0312451	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1966 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied (as not well 
grounded) the veteran's claim for service connection for 
PTSD.  In August 1999, the case was transferred to the RO in 
Houston, Texas. 

The Board issued a decision in July 2000, which was 
subsequently vacated by a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Appellee's Motion for Remand supporting the Court's order 
reflects that the July 2000 Board decision was vacated and 
remanded for readjudication in light of the recently enacted 
Veterans Claims Assistance Act of 2000.  

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must specifically notify the veteran as to what evidence, if 
any, the veteran is to submit and what evidence VA will 
obtain.  The veteran should also be told that he has a 
statutory right to one year to submit information or evidence 
in response to any VCAA notification, unless he waives the 
right to that response period.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Because 
the veteran's claim was originally denied as not well 
grounded, and because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board finds that it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time on the issue of entitlement to service connection 
for PTSD.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO in Houston, Texas, for the 
following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claim for service 
connection for PTSD, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio, 
16 Vet. App. at 187.  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).   

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate on 
the merits the veteran's claim for 
service connection for PTSD.  If the 
claim for service connection for PTSD 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to afford the veteran due 
process and to comply with governing adjudicative procedures.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


